Citation Nr: 0929948	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran had active duty from June 1985 to June 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which granted entitlement to service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating.  The Veteran expressed disagreement with 
the assigned disability rating and perfected a substantive 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

In June 2006, the Waco RO scheduled the Veteran for a VA 
audiology examination, but he failed to appear for the 
examination.  However, as pointed out by the Veteran's 
representative in the July 2009 Informal Hearing 
Presentation, there is confusion as to whether the Veteran 
was aware of the examination since his claims file had been 
transferred to the Atlanta RO during the course of the 
appeal.  Notably, there is no letter in the claims file from 
a VA medical facility to the Veteran notifying him of a 
scheduled VA examination.  The Board finds that a remand is 
necessary in order to afford the Veteran a contemporaneous VA 
examination so as to determine the current nature and 
severity of his bilateral hearing loss disability.  As such, 
a remand is necessary in order to schedule the Veteran for a 
VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In his June 2006 statement submitted with his 
substantive appeal, the Veteran describes the functional loss 
associated with his hearing loss, to include turning up the 
volume on his phone, television, and radio to maximum 
capacity.  On remand, the VA examiner should be requested to 
comment on the functional effects the Veteran experiences as 
a result of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a 
VA audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner should review the claims 
file.  The examiner should identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability on his 
occupational and daily life.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




